                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF INDIANA
                                 INDIANAPOLIS DIVISION

MARIE SMITH,                                        )
                                                    )
                             Plaintiff,             )
                                                    )
                        v.                          )    Case No. 1:17-cv-01215-TWP-MPB
                                                    )
UNITED STATES OF AMERICA,                           )
                                                    )
                             Defendant.             )

                      ORDER ON DEFENDANT’S MOTION
               FOR SUMMARY JUDGMENT AND MOTION TO STRIKE

       This matter is before the Court on a Motion for Summary Judgment filed pursuant to

Federal Rule of Civil Procedure 56 by Defendant the United States of America (“Defendant”)

(Filing No. 61), as well as a Motion to Strike filed by the Defendant (Filing No. 67). Plaintiff

Marie Smith (“Smith”) filed this lawsuit against the Defendant alleging that she suffered

respiratory failure as a result of a narcotics overdose, following hip replacement surgery at the

U.S. Department of Veterans Affairs (the “VA”) Richard L. Roudebush VA Medical Center (the

“VA Hospital”) in Indianapolis, Indiana. She asserts a single claim for medical malpractice and

requests damages for her injuries. The Defendant seeks summary judgment arguing there is no

evidence to support the breach and causation elements of a medical malpractice claim. The

Defendant also filed a Motion to Strike Smith’s January 29, 2019 expert report. For the reasons

stated below, the Court denies the Defendant’s motion to strike and grants the request for

summary judgment.

                                      I.   BACKGROUND

       As required by Federal Rule of Civil Procedure 56, the facts are presented in the light most

favorable to Smith as the non-moving party. See Zerante v. DeLuca, 555 F.3d 582, 584 (7th Cir.
2009); Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 255 (1986). The facts relative to Smith’s

course of medical treatment are undisputed. (Filing No. 73 at 2).

       Smith has a lengthy medical history including diagnoses for heart, kidney, and thyroid

issues, fibromyalgia, chronic pain, arthritis in the spine and knees, high blood pressure, post

traumatic stress disorder, various allergies, and multiple surgeries (Filing No. 61-36 at 13–16).

She began having problems with her right hip in April or May 2015 after having a fall on her stairs.

Id. at 29–30.

       On May 8, 2015, Smith was seen as a walk-in patient by primary care physician Dr. Umer

Bhatti. Smith reported to Dr. Bhatti that,

       [S]he was in her usual state of health till [sic] a month ago at which point she had
       a fall, a recurrent issue for her, due to her knees giving out. She landed on her hips
       [sic]. Since that time she has experienced acutely worsened lateral hip pain that is
       throbbing, worse when lying on the side. The pain is so severe that it interferes with
       her sleep and limit[s] her daily activities particularly housework.

(Filing No. 61-3 at 1.) She was referred to be seen in the rheumatology clinic for cortisone

injections, her prescription for Tramadol was increased, and she was instructed to keep her

previously-scheduled appointment with the orthopedics clinic. Id. at 4.

       On May 21, 2015, Smith saw Dr. Saad Tariq in the rheumatology clinic and requested

cortisone injections for her hips. It was observed that she had marked tenderness with palpation

to the hips. Thus, Dr. Tariq administered cortisone injections to Smith’s hips (Filing No. 61-5 at

1–3). A couple of months later, on August 10, 2015, Smith presented to primary care physicians

Dr. Asm Chowdhury and Dr. Ahdy Helmy and reported that her chronic pain in her hips and knees

was unchanged. She was directed to continue using lidocaine patches, venlafaxine, and Lyrica,

and to take Tramadol as needed for pain (Filing No. 61-6 at 1, 5–6).




                                                 2
       Three months later, on November 10, 2015, Smith called the VA Hospital and left a

voicemail message because she was experiencing a great deal of pain and her Tramadol was not

helping. She requested a new and stronger prescription. A nurse returned her telephone call and

learned that Smith had been using morphine approximately a year earlier but had been changed to

Tramadol. Smith reiterated that Tramadol was not helping her pain, and she indicated that she

wanted a stronger medication. The nurse said that she would forward the request to the doctor. On

November 12, 2015, Smith went in person to the primary care clinic, requested different pain

medication, and indicated that the Tramadol was making her itch. She was offered an appointment

with the doctor for the following week, but she requested to be seen sooner as a walk-in patient.

The following day, on November 13, 2015, Smith saw primary care physician Dr. Teela Crecelius

for hives from taking Tramadol. She reported that she had taken Tramadol without incident for

some time, but then hives developed on her abdomen, back, and arms a few days earlier, and the

itching was not relieved by Benadryl. Dr. Crecelius instructed Smith to continue taking Effexor

and Lyrica, discontinue taking Tramadol, and begin taking desipramine (Filing No. 61-7 at 1–2;

Filing No. 61-8 at 1; Filing No. 61-9 at 1).

       On December 17, 2015, Smith presented to Dr. Steven Hugenberg in the rheumatology

clinic with complaints of right hip pain that had developed in the previous few weeks. She reported

that it was painful to lie on her side. Dr. Hugenberg provided a steroid injection in her right hip

and instructed her to rest her hip for the next 48 hours (Filing No. 61-10 at 1–3).

       On May 25 and 26, 2016, Smith called the VA Hospital complaining of hip arthritis that

was flaring up and making it so that she could not sleep on her right side. She requested a

consultation with orthopedics (Filing No. 61-11 at 1). On June 1, 2016, Smith again called the VA

Hospital and requested to be seen in the orthopedics clinic about her right hip pain. Because she




                                                 3
already was being treated by the orthopedics clinic for knee pain, Smith was instructed to call the

orthopedics clinic directly for an appointment regarding her hip pain (Filing No. 61-12 at 1). Two

days later, on June 3, 2016, Smith was seen in the orthopedics clinic by nurse practitioner Deborah

Vandevender (“NP Vandevender”) for her right hip pain. She complained that her pain increased

with sitting for long periods, walking, and standing. NP Vandevender obtained x-rays of Smith’s

hips and recommended a hip arthrogram with a steroid injection (Filing No. 61-13 at 1). On June

21, 2016, Smith received the hip arthrogram with a steroid injection, and following the steroid

injection, she reported that her “hip pain decreased from 5/10 to 0/10.” (Filing No. 61-14 at 1.)

       On July 20, 2016, Smith was seen by nurse practitioner Shauna Query in the orthopedics

clinic as a follow-up to her hip injection. She reported that the steroid injection provided 80%

relief for three weeks, but she was still limited in her activity because of hip pain. After talking

with orthopedic surgeon Dr. Mark Webster about the risks and benefits of a total hip replacement,

Smith decided to proceed with surgery (Filing No. 61-15 at 1).

       Approximately one month later, on August 18, 2016, Smith underwent the right total hip

replacement surgery. The surgery was performed by Dr. Mark Webster, Dr. Nathan Bowers, and

Dr. Gregory Slabaugh. The surgery was successful without any complications, and she remained

in stable condition (Filing No. 61-16 at 1). In order to manage the pain after the surgery, Smith

was ordered ketorolac 15 mg intravenously every six hours, morphine sustained release 15 mg by

mouth every twelve hours, and morphine immediate release 15 mg by mouth every four hours as

needed (Filing No. 61-17; Filing No. 61-18). In accordance with the medication orders, Smith

was administered morphine on the following dates and times: morphine immediate release on

August 18 at 4:53 p.m. and on August 19 at 4:05 a.m., 9:15 a.m., and 1:17 p.m.; and morphine




                                                 4
sustained release on August 18 at 11:16 p.m. and on August 19 at 9:16 a.m. and 10:34 p.m. (Filing

No. 61-19 at 1–3).

       In the early morning hours of August 20, 2016, Smith’s oxygen saturations dropped, and

she was found to have an altered mental status of lethargy and decreased level of consciousness.

The “Rapid Response Team” was called and she was given oxygen and two doses of naloxone

(Narcan). Her oxygen levels and responsiveness improved, and she became “more awake.” (Filing

No. 61-20; Filing No. 61-21 at 1–2; Filing No. 61-19 at 3–4.) It was noted that Smith had “[a]ltered

mental status – 2/2 to morphine respiratory depression most likely given her improvement with

narcan and oxygen.” (Filing No. 61-20 at 1.)

       Around 7:00 a.m. on August 20, 2016, Dr. Tyler Smith checked on Smith. He noted that

a rapid response had been called for Smith and that she had been administered naloxone with “good

clinical response,” but she still was “quite somnolent.” He noted that her somnolence was likely

secondary to her pain medications. Dr. Smith reviewed her laboratory results and noted an

elevated creatinine level, so he requested an internal medicine consultation and instructed that

Smith’s medications be renally dosed (Filing No. 61-22 at 1–3). Later in the morning of August

20, 2016, Smith’s oxygen saturations were “okay,” but she was again unarousable, so she was

transferred to the medical intensive care unit for increased evaluation and management (Filing No.

61-23 at 1–2). Internal medicine physician Dr. Utsav Goel noted that Smith’s transfer to the

medical intensive care unit for reduced arousability was “mainly due to her history of kidney

disease . . . compounded with the administration of toradol and losartan post-operatively worsening

the morphine clearance given the creatinine bump and GFR reduction.” Id. at 2. Dr. Goel noted

that additional testing was being pursued to rule out other processes. Dr. Goel ordered a continuous




                                                 5
naloxone infusion and instructed that Smith’s medications be renally dosed in consultation with

the pharmacy. Id.

       Smith was transferred from the medical intensive care unit back to a medical unit on the

morning of August 21, 2016 when her creatinine level had decreased to 1.6 mg/dL, and she was

experiencing no confusion and her pain level was stable (Filing No. 61-25 at 1; Filing No. 61-26

at 1–2). By the morning of August 22, 2016, her creatinine level further decreased to 1.1 mg/dL,

placing it within normal limits. She had been stable overnight and had no events during the day.

Smith did experience more pain when she moved around more (Filing No. 61-28 at 1). On August

23, 2016, it was noted that Smith had no acute events, she was getting around better, and she was

doing “well from hip perspective.” (Filing No. 61-29 at 1.) Her record also indicated that her

creatinine level was improving with a decrease to 0.9 mg/dL. Id. at 1–2.

       On August 23, 2016, Smith was discharged from the hospital to return home. Her discharge

note indicated that, during her hospital stay, she had “developed respiratory distress and acidosis

post procedure and required monitoring in MICU. This was likely secondary to narcotics. [She]

had elevation of creatinine or kidney function and [her] medications were adjusted.” (Filing No.

61-30 at 1.) She was given tasks to perform until her post-operative follow-up appointment, and

she was directed to keep her preset appointments. She was given some new prescriptions and

directed to discontinue some other prescriptions, and some of her medication dosages were

adjusted. Id. at 1–4.

       Smith called the primary care clinic on August 29, 2016, and explained that she had been

told by internal medicine that she needed to get an EKG and follow up with her primary care

physician because she may have had a mild heart attack during an overdose (Filing No. 61-31 at




                                                6
1). On August 30, 2016, a registered nurse scheduled Smith for an appointment in the primary care

clinic for September 14, 2016. Id. at 2.

       On September 9, 2016, Smith was seen in the orthopedics clinic for a post-operative

appointment. She was walking well with a walker, and she was instructed to continue with her

current therapy and to return to the orthopedics clinic in four weeks (Filing No. 61-32). On

September 14, 2016, Smith was seen by primary care physicians Dr. Hongwei Liu and Dr. Iftiar

Chowdhury. She was noted to be doing well following her discharge from the hospital with some

hip pain with activity. Her creatinine level was within normal limits. She was ambulating with a

walker, and her energy was improving. She did complain of chest pain that she had been

experiencing for a few weeks (Filing No. 61-33 at 1–5). On October 6, 2016, Smith presented to

NP Vandevender in the orthopedics clinic for another follow-up appointment. It was noted that

Smith was continuing to improve following the surgery with some occasional pain in her hip.

Smith asked about resuming her knee injections at her next visit to the orthopedics clinic (Filing

No. 61-34).

       On October 17, 2016, the VA received a Notice of Tort Claim from Smith, which asserted

a claim for medical malpractice against the VA Hospital and requested $1,000,000.00 in damages.

In her Notice of Tort Claim, Smith asserted that the VA Hospital’s medical negligence led to her

suffering hypercarbic respiratory failure, acute kidney injury, a small heart attack, anemia,

dehydration, and acidosis with elevated creatinine “due to two different type[s] of morphine

narcotic overdose.” (Filing No. 61-35 at 1.)

       On April 18, 2017, Smith filed a Complaint in this Court, asserting a claim for medical

malpractice against the Defendant. She asserted that she was “administered an overdose of

Morphine . . . . [She] passed out. She also had respiratory failure and kidney injury as a result of




                                                 7
the Morphine overdose/allergic reaction. . . . Despite the follow up treatment, the negligent

administration of morphine has caused continuing medical problems for [her].” (Filing No. 21 at

2–3.) After answering Smith’s Complaint, the Defendant filed a Motion for Summary Judgment,

arguing there is insufficient evidence to support a medical malpractice claim.

                       II.    SUMMARY JUDGMENT STANDARD

       The purpose of summary judgment is to “pierce the pleadings and to assess the proof in

order to see whether there is a genuine need for trial.” Matsushita Elec. Indus. Co. v. Zenith Radio

Corp., 475 U.S. 574, 587 (1986). Federal Rule of Civil Procedure 56 provides that summary

judgment is appropriate if “the pleadings, depositions, answers to interrogatories, and admissions

on file, together with the affidavits, if any, show that there is no genuine issue as to any material

fact and that the moving party is entitled to a judgment as a matter of law.” Hemsworth v.

Quotesmith.com, Inc., 476 F.3d 487, 489–90 (7th Cir. 2007). In ruling on a motion for summary

judgment, the court reviews “the record in the light most favorable to the non-moving party and

draw[s] all reasonable inferences in that party’s favor.” Zerante, 555 F.3d at 584 (citation omitted).

“However, inferences that are supported by only speculation or conjecture will not defeat a

summary judgment motion.” Dorsey v. Morgan Stanley, 507 F.3d 624, 627 (7th Cir. 2007)

(citation and quotation marks omitted). Additionally, “[a] party who bears the burden of proof on

a particular issue may not rest on its pleadings, but must affirmatively demonstrate, by specific

factual allegations, that there is a genuine issue of material fact that requires trial.” Hemsworth,

476 F.3d at 490 (citation omitted). “The opposing party cannot meet this burden with conclusory

statements or speculation but only with appropriate citations to relevant admissible evidence.”

Sink v. Knox County Hosp., 900 F. Supp. 1065, 1072 (S.D. Ind. 1995) (citations omitted).




                                                  8
       “In much the same way that a court is not required to scour the record in search of evidence

to defeat a motion for summary judgment, nor is it permitted to conduct a paper trial on the merits

of [the] claim.” Ritchie v. Glidden Co., 242 F.3d 713, 723 (7th Cir. 2001) (citations and quotation

marks omitted). “[N]either the mere existence of some alleged factual dispute between the parties

nor the existence of some metaphysical doubt as to the material facts is sufficient to defeat a motion

for summary judgment.” Chiaramonte v. Fashion Bed Grp., Inc., 129 F.3d 391, 395 (7th Cir.

1997) (citations and quotation marks omitted).

                                     III.    DISCUSSION

       The Defendant argues it is entitled to summary judgment on Smith’s sole claim for medical

malpractice because there is no evidence to establish the elements of breach and causation. In

order to support a medical malpractice claim, “the plaintiff must prove three elements: (1) a duty

on the part of the defendant in relation to the plaintiff; (2) a failure to conform his conduct to the

requisite standard of care required by the relationship; and (3) an injury to the plaintiff resulting

from that failure.” Whitfield v. Wren, 14 N.E.3d 792, 797 (Ind. Ct. App. 2014) (internal citation

and quotation marks omitted). Causation may not be inferred from the allegation of a negligent

act. Midwest Commerce Banking Co. v. Livings, 608 N.E.2d 1010, 1013 (Ind. Ct. App. 1993).

Rather, to prove causation, a plaintiff must present specific facts that would demonstrate that the

defendants allegedly negligent behavior caused the plaintiff’s injuries. Id.; see also Topp v. Leffers,

838 N.E.2d 1027, 1032 (Ind. Ct. App. 2005) (quoting Daub v. Daub, 629 N.E.2d 873, 877 (Ind.

Ct. App. 1994)) (proving proximate causation requires that the plaintiff show “’a reasonable

connection between a defendant’s conduct and the damages which a plaintiff has suffered’”). “A

plaintiff must present expert testimony to establish the applicable standard of care and to show




                                                  9
whether the defendant’s conduct falls below the standard of care.” Id. (citing Narducci v. Tedrow,

736 N.E.2d 1288, 1292 (Ind. Ct. App. 2000)).

        Before turning to the summary judgment motion, the Court will first address Defendant’s

Motion to Strike Smith’s tendered January 29, 2019 expert report and Smith’s request to exclude

evidence.

A.      Motion to Strike (Filing No. 67)

        The Defendant asks the Court to strike the “responsive/supplemental” report of Dr.

Anthony Arata (“Dr. Arata”), which Smith emailed to the Defendant on January 29, 2019. The

Case Management Order (and its amendments) set Smith’s expert disclosure deadline for

November 8, 2018, with the Defendant’s expert disclosure deadline on December 14, 2018, and a

dispositive motions deadline on January 18, 2019 (Filing No. 48; Filing No. 52). On November 8,

2018, Smith filed a one-page letter from Dr. Arata, which was identified as Dr. Arata’s expert

report (Filing No. 56; Filing No. 56-1). On December 14, 2018, the Defendant served its expert

disclosures (Filing No. 57). On January 7, 2019, the Defendant filed its Motion for Summary

Judgment.    On    January   29,   2019,   Smith’s   counsel    emailed   to   the   Defendant   a

“responsive/supplemental” report from Dr. Arata (Filing No. 67-1). The Defendant asserts that Dr.

Arata’s second report is not a proper rebuttal report or a proper supplemental report, because it

was provided eighty-two days after Smith’s expert reports were due, and thus, the Court should

strike it from the record.

        Federal Rule of Civil Procedure 26(e)(1)(A) requires parties to supplement or correct their

expert disclosures in a timely manner “if the party learns that in some material respect the

disclosure…is incomplete or incorrect, and if the additional or corrective information has not

otherwise been made known to the other parties during the discovery process or in writing.” Id.




                                                10
Further, Rule 26(a)(2)(D) allows for rebuttal expert testimony, and “if the evidence is intended

solely to contradict or rebut evidence on the same subject matter identified by another party[,]” the

disclosure must be made “within 30 days after the other party’s disclosure.” Fed. R. Civ. Pro

26(a)(2)(D). Rule 37(c) provides a sanction for a party who does not comply with these discovery

rules. “[T]he party is not allowed to use that information or witness to supply evidence on a

motion, at a hearing, or at a trial, unless the failure was substantially justified or is harmless.” Fed.

R. Civ. Pro. 37(c)(1).

        Relying on a series of cases, the Defendant argues that Dr. Arata’s second report is not a

proper supplemental report; “an expert report that discloses new opinions is in no way a mere

supplement to a prior report.” Trinity Homes, LLC v. Ohio Cas. Ins. Co. Grp., 2011 U.S. Dist.

LEXIS 61701, at *9 (S.D. Ind. June 8, 2011). “Supplementation of an expert report permits a party

to correct inadvertent errors or omissions. Supplementation, however, is not a license to amend an

expert report to avoid summary judgment.” Gallagher v. S. Source Packaging, LLC, 568 F. Supp.

2d 624, 630 (E.D.N.C. 2008). Supplementation is appropriate when, “subsequent to the preparation

of the original report, new information was discovered which required that the original report be

supplemented because the original opinion was no longer correct.” Beller v. United States, 221

F.R.D. 696, 701 (D.N.M. 2003).

        The second report is nearly identical to the deficient, original report; except it adds the

following two sentences: “It would be reasonable to say that a combination of morphine and the

other sedating medications she was taking contributed to this event that she had on 8/20/16. It is

generally understood in the medical community that mixing several sedating medications

including morphine can have unintended negative respiratory consequences.” (Filing No. 67-1 at

2.)




                                                   11
       The Defendant argues that Dr. Arata’s second report does not identify any new information,

discovered after he issued his original report, which renders the original report no longer correct.

In addition, the second report is not a proper rebuttal report because it does not even mention the

Defendant’s expert report, and it in no way contradicts, impeaches, or even responds to the

Defendant’s expert report. Rebuttal reports “cannot be used to advance new arguments or new

evidence to support plaintiff’s expert’s initial opinions.” Larson v. Wis. Cent. Ltd., 2012 U.S. Dist.

LEXIS 13057, at *10 (E.D. Wis. Feb. 3, 2012). “Thus, a party cannot offer testimony under the

guise of ‘rebuttal’ only to provide additional support for his case in chief.” Bowman v. IBM, 2012

U.S. Dist. LEXIS 178604, at *14 (S.D. Ind. Dec. 18, 2012) (internal citation and quotation marks

omitted). Importantly, Rule 26(a)(2)(D) requires rebuttal expert testimony to be served within

thirty days after the other party’s disclosure, so if Smith intended for Dr. Arata’s second report to

rebut the Defendant’s expert report, then Smith needed to serve Dr. Arata’s report no later than

January 14, 2019. However, she provided it fifteen days late and after the summary judgment

motion already had been filed.

       Smith responds that Dr. Arata’s report should not be stricken or otherwise excluded

because the two reports by Dr. Arata contain only “trivial differences.” She asserts that the second

report elaborates on what VA medical records were reviewed, elaborates on the effect of

combining medications, and “adds state of art of medical knowledge.” (Filing No. 73 at 7.) She

further notes that the second report adds the inadvertently omitted curriculum vitae and statement

of compensation from Dr. Arata. Smith asserts that the second report is a proper rebuttal report,

and it should not be stricken as untimely. Relying on Dura Automotive Systems of Indiana, Inc. v.

CTS Corp., 285 F.3d 609, 615–16 (7th Cir. 2002), Smith argues that a court is not required to




                                                 12
strike a late expert report even where the party does not show that the late disclosure was justified

or harmless.

       Smith asserts there was no surprise or prejudice to the Defendant by Dr. Arata’s second

report because the second report merely elaborated on points made in the first report. Furthermore,

the Defendant filed its summary judgment motion before the deadline passed for Smith to provide

a rebuttal report. And if there is any prejudice, it can be cured and will not disrupt trial, which is

scheduled for next year. The Defendant has plenty of time to depose Dr. Arata if it so chooses.

Smith also argues there is no bad faith in the second report; rather the differences between the

reports are a result of Smith’s limited financial means, which provided for her expert only a limited

review of the VA medical records and a limited amount of time to work on an expert report.

       In reply to Smith’s argument, the Defendant asserts that the “trivial differences” between

the first report and second report are “precisely the problem” with the second report. “Smith seems

to have intended Dr. Arata’s November 8, 2018 report to be a ‘first draft’ of his final opinion. The

Federal Rules of Civil Procedure, however, explicitly prohibit this type of maneuvering.” (Filing

No. 77 at 1.) “[E]xpert reports must be ‘detailed and complete.’” Salgado by Salgado v. GMC,

150 F.3d 735, 741 n.6 (7th Cir. 1998). Smith failed to identify any new information discovered

after the first report that would allow a second, supplemental report. The Defendant argues it

would be prejudiced by the allowance of the second report because the Defendant moved for

summary judgment based on the contents of the initial report. They argue that Smith simply has

not met her burden of showing that her disregard of the discovery rules was either justified or

harmless.

       The Court determines that although Smith’s violation of Rule 26(a) may not have been

substantially justified, it was harmless. The Court accepts Smith’s explanation that the second




                                                 13
report provides only “trivial differences” to “elaborate” on matters that were “inadvertently

omitted” from the first report. The Court also accepts Smith’s explanation that the differences

between the reports are a result of her limited financial means, which provided her expert only a

limited review of the VA medical records and a limited opportunity to give an expert report.

(Filing No. 81-2.) Unlike the Plaintiff in Dura, whom the court determined was “a substantial

firm rather than a hapless individual,” the Court does not believe the failure to include the

additional materials was strategic. See Dura at 616. In Dura, the suit was in its seventh year and

to have reopened discovery would have extended the litigation, and burdened opposing counsel

unreasonably. Here, Smith’s failure to comply with the discovery rules will not extend this

litigation and opposing counsel is not unreasonably burdened. The Defendant has responded

adequately to the merits of Dr. Arata’s second report and the Court finds no prejudice in

considering it. Under these circumstances, the Court exercises “lenity” and denies the Motion to

Strike.

B.        Smith’s Request to Exclude Evidence

          In her response to the Motion for Summary Judgment, Smith asks the Court to exclude the

Defendant’s expert testimony from Dr. Kristen Spisak (“Dr. Spisak”) because it is unreliable.

Quoting from Daubert v. Merrell Dow Pharmaceuticals, Inc., 509 U.S. 579, 590–91 (1993), Smith

explains that expert testimony must be “ground[ed] in the methods and procedures of science” and

must “assist the trier of fact to understand or determine a fact in issue.” Smith argues that, in

determining whether an expert’s methodology employed is reliable, a court may consider whether

the expert has adequately accounted for obvious alternative explanations. “[T]his analysis may

require [the District Court] to consider whether the expert has adequately show[n] why a particular




                                                14
alternative explanation is not, in the expert’s view, the sole cause of the [injury].” (Filing No. 73

at 5 (quoting Schultz v. Akzo Noble Paints, 721 F.3d 426, 434 (7th Cir. 2013).)

       Smith asserts that concurrent use of benzodiazepines and opioids can put patients at greater

risk for potentially fatal overdose because benzodiazepines and opioids both cause central nervous

system depression and can decrease respiratory drive. Smith’s VA medical records indicate that

she was taking a benzodiazepine at the time that she was given morphine and had the incident at

the VA Hospital. She argues that Dr. Spisak’s report concludes that the cause of Smith’s

respiratory distress was a “morphine-induced . . . unforeseeable side effect . . . [of] acute reduction

in kidney function,” but the “medical records also indicate that the cause of the respiratory distress

was a narcotic overdose. Dr. Spisak’s failure to consider this reasonable alternative theory of

causation subjects her opinion to exclusion.” (Filing No. 73 at 6.) Smith also argues that Dr.

Spisak’s report is unreliable because the report noted it was reasonable to not give Smith

acetaminophen because one of her listed allergies was acetaminophen/hydrocodone, but Smith

was discharged from the VA Hospital with instructions to take acetaminophen. Smith further

asserts that Dr. Spisak’s report failed to adequately address her kidney function. Smith argues,

with open and obvious omissions, the report is unreliable and should be excluded.

       The Defendant responds,

               Dr. Spisak is a board-certified anesthesiologist who reviewed all of Ms.
       Smith’s medical records. Her report, which she has adopted and sworn under
       penalties of perjury, sets forth her reasoning, as well as the bases for her
       conclusions. As such, she has satisfied the first prong of the Daubert analysis.

              Dr. Spisak’s testimony also satisfies the second, relevance, prong of the
       Daubert analysis because it squarely addresses the key issue of this case – whether
       the medical care and treatment that Ms. Smith received during her August 2016
       hospitalization at the VA Hospital met the standard of care.




                                                  15
              Because Dr. Spisak is qualified to offer expert testimony in this matter, and
       because her testimony is scientifically valid and will assist the Court in addressing
       the key issue of this case, the Court should not exclude her testimony.

(Filing No. 78 at 4–5 (internal citations omitted).)

       Upon review of Dr. Spisak’s expert report, the Court concludes that her report satisfies the

criteria of Federal Rule of Evidence 702 as well as Daubert’s guidance concerning reliability and

relevance. Dr. Spisak is a medical doctor of twelve years, with years of post-graduate training and

work experience. She undertook a comprehensive review of Smith’s medical records and then

based her opinions on those records and her education, experience, and training.

       Smith’s argument about Dr. Spisak’s expert opinion concerning acetaminophen is

unavailing and is based on Smith’s selective quotation from the expert report. The expert report

actually indicates that Dr. Spisak adequately considered acetaminophen:

       I have no disagreement with Dr. Arata’s statement that it would have been
       “reasonable” to have considered acetaminophen or other pain medications during
       Ms. Smith’s August 2016 hospitalization, however, it was also entirely reasonable,
       and was not a breach of the standard of care, to have used morphine SR and
       morphine IR for Ms. Smith’s post-operative pain control. Additionally, one of Ms.
       Smith’s listed allergies is acetaminophen/hydrocodone, to which she has swelling,
       increased heart rate, and itching. Therefore, it is also reasonable that acetaminophen
       was intentionally not given based on the patient’s allergy history.

(Filing No. 61-38 at 3.) Nothing in this opinion makes Dr. Spisak’s expert report unreliable as she

considered various alternatives and formed her medical opinion based on the medical records and

her education, training, and experience.

       Concerning Smith’s argument about her respiratory distress being a morphine-induced,

unforeseeable side effect, the Court determines that Dr. Spisak’s medical opinion is consistent with

the medical records and also can be harmonized with Smith’s phraseology that the cause of the

respiratory distress was a “narcotic overdose”. Dr. Spisak’s expert report opines,




                                                 16
       Ms. Smith’s lethargy and respiratory distress prior to the Rapid Response event was
       the result of morphine-induced respiratory depression due to her underlying kidney
       disease. Ms. Smith experienced an acute reduction in kidney function post-
       operatively, possibly from post-operative anemia or poor oral or intravenous fluid
       intake, though the definitive etiology is unclear. As a result of her acute reduction
       in kidney function, renal clearance of morphine was impaired, which led to an
       accumulation of the drug in her serum. This was an unforeseeable side effect and
       does not represent a breach or deviation from the standard of care.

(Filing No. 61-38 at 3.) Dr. Spisak’s opinion regarding “an accumulation of morphine in [Smith’s]

serum” and “morphine-induced respiratory depression” can be harmonized with Smith’s choice of

words: a “narcotic overdose.” One choice of words does not rule out the other. Dr. Spisak’s

opinion and her choice of words are consistent with the medical records.

       Quoting from Schultz, 721 F.3d at 434, Smith argues that Daubert and Rule 702 require

the Defendant to show why “a particular alternative explanation is not, in the expert’s view, the

sole cause of the [injury].” However, the full quotation from Schultz provides,

       [A] court may consider whether the expert has adequately accounted for obvious
       alternative explanations. That consideration should show why a particular
       alternative explanation is not, in the expert’s view, the sole cause of the disease.
       Beyond that, while Myers and the Committee Notes suggest that a reliable expert
       should consider alternative causes, they do not require an expert to rule out every
       alternative cause.

Id. (internal citations and quotation marks omitted). Dr. Spisak’s opinion sufficiently considered

alternative causes based on the medical records she was given, and she was not required to rule

out every alternative cause before the Court can determine her opinion to be reliable.

       Because the Court concludes that Dr. Spisak’s expert report satisfies the criteria of Rule

702 as well as Daubert’s guidance concerning reliability and relevance, Smith’s request to exclude

Dr. Spisak’s report is denied.

C.     Motion for Summary Judgment




                                                17
       Smith argues that the VA physicians breached the standard of care for her treatment by

giving her “an overdose of Morphine” which has caused her “continuing medical problems.”

(Filing No. 1 at 3). The Defendant believes it is entitled to summary judgment on Smith’s medical

malpractice claim because Smith’s expert medical opinions do not establish the standard of care,

a breach of that standard, and causation. The Defendant asserts that it has provided the only

competent medical evidence, which establishes that the standard of care was not breached.

       Because the events giving rise to this claim occurred in Indiana, Indiana medical

malpractice law applies. In order to bring a claim in Indiana for medical malpractice, Smith must

“establish that the Defendant (1) owed her a duty of care; (2) breached its duty by conduct falling

below the standard of care; and (3) proximately caused a compensable injury through the breach

of duty.” See Musser v. Gentiva Health Svcs., 356 F.3d 751, 760 (7th Cir. 2004). Except in those

cases where deviation from the standard of care is a matter commonly known by lay persons,

expert medical testimony is necessary to establish whether a physician has or has not complied

with the standard of a reasonably prudent physician. Culbertson v. Mernitz, 602 N.E.2d 98, 104

(Ind. 1992). “Cases which do not require expert testimony generally involve the physician’s

failure to remove surgical implements or foreign objects from the patient’s body.” Simms v.

Schweikher, 651 N.E.2d 348, 350 (Ind. Ct. App. 1995). “The question of the appropriate standard

of care may not be resolved without resort to expert testimony. The [plaintiff is] required to present

expert testimony establishing the standard of care and that [the defendant’s] conduct fell below

this standard.” Marquis v. Battersby, 443 N.E.2d 1202, 1203 (Ind. Ct. App. 1982).

       Moreover,

       The law requires that a physician treating a patient possess and exercise that degree
       of skill and care ordinarily possessed and exercised by a physician treating such
       maladies in the same or similar locality. In order for a lay jury to know whether a




                                                 18
       physician complied with the legally prescribed standard of care, expert testimony
       has generally been held to be required.

Culbertson at 100 (Ind. 1992).

       The Defendant points to two Indiana Court of Appeals decisions to assert that a physician

is only required to exercise reasonable and ordinary medical skill, and a physician is not required

to guarantee a cure or a favorable outcome:

       A physician is not an insurer and does not bind himself to make a correct diagnosis
       and effect a cure at the risk of responding in damages. He is bound only to
       reasonable and ordinary skill and administering reasonable and ordinary care. A
       physician is excused from liability, if, possessing reasonable skill, he has used
       ordinary care in conducting an examination and has reached the mistaken
       conclusion and result by the use of such skill and care. Mere proof that a diagnosis
       is wrong or that a cure was not effected will not support a verdict for damages.

Broughton v. Riehle, 512 N.E.2d 1133, 1137 (Ind. Ct. App. 1987).

       Medicine is an inexact science and serious complications, even death, arising from
       the practice thereof should not in most situations be properly chargeable to a
       physician without proof of some negligent act. To hold otherwise would require
       physicians to insure rapid and proper recovery by their patients from any and all
       surgical and postoperative treatment.

Carpenter v. Campbell, 271 N.E.2d 163, 166 (Ind. Ct. App. 1971).

       The Defendant argues that Dr. Arata’s January 29, 2019 report does not opine that any

employee of the United States breached the standard of care during Ms. Smith’s August 2016

hospitalization. Dr. Arata states that Ms. Smith’s “respiratory suppression was most likely

primarily due to the morphine she was given” and “it would have been reasonable to have

considered [acetaminophen] or other non-narcotic forms of medications to achieve pain control

during [Ms. Smith’s] hospitalization.” (Filing No. 67-1 at 1; Filing No. 73-9 at 1.) Defendant

argues this statement is not enough to establish a breach of the standard of care. See, e.g., Oelling

v. Rao, 593 N.E.2d 189, 190-91 (Ind. 1992) (concluding that affidavit from plaintiffs’ medical

expert did not establish a breach of the standard of care when the affidavit “state[d] only that he



                                                 19
would have treated [plaintiff] differently, not that [defendant’s] treatment fell below the applicable

standard”); St. Mary’s Ohio Valley Heart Care, LLC v. Smith, 112 N.E.3d 1144, 1152 (Ind. Ct.

App. 2018) (reversing denial of summary judgment because plaintiff, whose expert provided

testimony “in terms of what he would have done differently or what [defendant] should have

done,” had not met his burden of “definitively and unequivocally demonstrat[ing] what the

standard of care [was] and that [defendant] breached it”); Mundy v. Angelicchio, 623 N.E.2d 456,

462 (Ind. Ct. App. 1993) (“To place the issue of negligence in controversy, a medical expert must

testify that the defendant’s treatment fell below the applicable standard of care and not merely that

he would have treated the patient differently.”); see also Kranda v. Houser-Norborg Med. Corp.,

419 N.E.2d 1024, 1043 (Ind. Ct. App. 1981) (stating that testimony that a doctor has not performed

a procedure in a certain way does not support a finding of malpractice when there is no evidence

that the injury would not have occurred but for the negligence).

       In addition, Defendants argue that Dr. Arata has not opined that Smith’s August 2016

hospitalization caused any of her current medical problems. They note that Dr. Arata expresses

no opinions, and that their expert, Dr. Spisak, has not linked any of Smith’s continuing medical

problems to her August 2016 hospitalization. (Filing No. 61-37 and Filing No. 61-38).

       Smith asserts, “In this case, Dr. Arata’s report stated that combining sedating medications

could result in respiratory distress, that this connection was known, and that an alternative was

available. She argues that a medical malpractice lawsuit does not require the use of “magic words”

to establish the standard of care, breach, and causation. Smith contends that while Dr. Arata does

not use the ‘magic words,’ his report is sufficient to allege a breach of standard of care.” (Filing

No. 73 at 11.)




                                                 20
       The Court is not persuaded. In order to preclude summary judgment, Smith had to present

expert testimony establishing that “the expert is familiar with the proper standard of care under the

same or similar circumstances, what that standard of care is, and that the defendant’s treatment of

the plaintiff fell below that standard of care.” Lusk, 753 N.E.2d at 753. In this case, Smith

presented Dr. Arata’s January 2019 report as well as two peer-reviewed medical articles

concerning concurrent use of benzodiazepines and opioids. These materials do not establish the

standard of care that must have been followed in the treatment of Smith following her hip

replacement surgery. Instead, these materials provide an alternative treatment course that could

have been pursued, not a breach of the standard of care in this case.

       To survive summary judgment in a medical malpractice case, a plaintiff needs to provide

expert testimony that “definitively and unequivocally demonstrate[s] what the standard of care is

and that [the defendant] breached it,” not just “what [the plaintiff’s expert] would have done

differently or what [the defendant] should have done.” St. Mary’s Ohio Valley Heart Care, LLC

v. Smith, 112 N.E.3d 1144, 1152 (Ind. Ct. App. 2018). Dr. Arata stated only that “it is generally

understood in the medical community that mixing several sedating medications including

morphine can have unintended negative respiratory consequences.” (Filing No. 73-9). This

statement does not establish a standard of care, or direct that doctors must never “mix several

sedating medications.” If the plaintiff’s expert “states only that he would have treated [the plaintiff]

differently, not that [the defendant’s] treatment fell below the applicable standard,” then the

plaintiff has failed to meet her burden. Oelling v. Rao, 593 N.E.2d 189, 190–91 (Ind. 1992)

(emphasis in original). Here, Smith has failed to carry her burden of designating expert testimony

to demonstrate a dispute regarding the standard of care, breach, and causation.




                                                  21
           Regarding Smith’s personal opinions as to the standard of care and causation, the

Defendant points out that Smith has no medical training (see Filing No. 61-36 at 8), so her personal

belief that her medical problems are the result of an overdose of morphine during her August 2016

hospitalization cannot establish a breach of the standard of care or causation. On the other hand,

Defendant’s expert, Dr. Spisak, reviewed Smith’s medical records and opined that there was no

breach of the standard of care during Smith’s August 2016 hospitalization. Dr. Spisak also opined

that Smith’s post-operative pain management was reasonable and complied with the standard of

care (Filing No. 61-37 at 1–2; Filing No. 61-38 at 3). Dr. Spisak opined that other medications

could have been considered to manage Smith’s post-operative pain; however, it was “entirely

reasonable, and was not a breach of the standard of care, to have used morphine SR and morphine

IR for Ms. Smith’s post-operative pain control.” (Filing No. 61-38 at 3.)

           Smith responds that the Defendant’s argument is unavailing because Dr. Spisak’s opinion

should be excluded and because she presented two peer-reviewed medical articles concerning

concurrent use of benzodiazepines and opioids as well as Dr. Arata’s report, which suggested “an

alternative cause which is foreseeable, and which Dr. Spisak did not consider.” (Filing No. 73 at

9.) The Court reiterates that Dr. Spisak’s report is not excluded and Dr. Spisak did consider

alternatives, opined that those alternatives were reasonable, and further opined that the

Defendant’s course of action also was a reasonable alternative that did not fall below the standard

of care.

           In considering the parties’ arguments regarding standard of care, breach, and causation, the

Court is mindful that, “[b]ecause of the complex nature of medical diagnosis and treatment, expert

testimony is generally required to establish the applicable standard of care.” Lusk v. Swanson, 753

N.E.2d 748, 753 (Ind. Ct. App. 2001). In cases where expert testimony is not required, “[t]he




                                                   22
rationale underlying these cases is that the facts themselves are sufficient to raise an inference of

negligence without expert testimony.” Simms, 651 N.E.2d at 350. The Court cannot say that a

layperson could infer, based solely on the facts of the case, that the Defendant was negligent in

administering morphine as one part of a multimodal pain treatment plan following Smith’s surgery.

Thus, Smith was required to present expert medical testimony raising a genuine factual dispute

concerning standard of care, breach, and causation. Smith’s own interpretation of her medical

records or of medical journal articles is not enough to avoid summary judgment. As such, the

Defendant is entitled to summary judgment on Smith’s medical malpractice claim.

                                    IV.     CONCLUSION

       For the foregoing reasons, the Court GRANTS Defendant the United States of America’s

Motion for Summary Judgment (Filing No. 61) and denies the Motion to Strike (Filing No. 67).

Plaintiff Marie Smith’s claim for medical malpractice is dismissed, and the trial is vacated. Final

judgment will issue under separate order.

       SO ORDERED.

Date: 9/17/2019


DISTRIBUTION:

Adam Lenkowsky
ROBERTS LITIGATION GROUP
alenkowsky@robertslitigation.com

Rachana Nagin Fischer
UNITED STATES ATTORNEY’S OFFICE
rachana.fischer@usdoj.gov

Kathryn E. Olivier
UNITED STATES ATTORNEY’S OFFICE
kathryn.olivier@usdoj.gov




                                                 23
